I N           T H E       C O U R T       O F   A P P E A L S    A T      N A S H V I L L E



S T E L L A L . S T A R K S ,                                                                             )     C / A     N o . 0 1 A 0 1 - 9 8 0 8 - C V - 0 0 4 5 3
P. l a i n t i f f                                                                               )     R O B E R T S O N C I R C U I T

                v .
                                                                                                          )
                                                                                                          )
                                                                                                          )
                                                                                                                N o . 8 7 4 0
                                                                                                                                            FILED
B A R T D           U R       H A   M   , d         / b / a I N J U R Y                     &             )
                                                                                                                                               August 12, 1999
A C C I D E         N T         L   A   W O         F F I C E S a n d                                     )
T H O M A S            J      .     E   L M L       I N G E R ,                                           )
                                                                                                                                          Cecil Crowson, Jr.
           D        e f       e n   d   a n t       s                                                     )
                                                                                                                                         Appellate Court Clerk
           A        N D                                                                                   )
B A R T D           U R       H A   M   , d / b / a I N J U R Y &                                          )
 A C C I D E         N T        L   A   W O F F I C E S ,                                                  )
           T         h i      r d   -   P a r t y P l a i n t i f f /                                      )
           A         p p      e l   l   a n t                                                              )
                                                                                                           )
                v .                                                                                        )
                                                                                                           )
S T E V E           D A R N E           L   L a n d B A T E M A N ,                                        )
B A T E M A         N & D               A   R N E L L , P . C . ,                                           )
          T         h i r d -           P   a r t y D e f e n d a n t s /                                   )
          A         p p e l l           e   e s                                                             )



                          A P P E A L E D                F R O M T H E C I R C U I T C O U R T O F R O B E R T S O N                                    C O U N T Y
                                                      T H E H O N O R A B L E J A M E S E . W A L T O N , J U D G E

R   o   b   e r t         L   . W h i           t a    k    e   r
B   A   R   T D       U   R   H A M I           N J    U    R   Y      & A C C I D E N T L A W O F F I C E S
4   0   4     J a     m   e   s R o b           e r    t    s   o    n P a r k w a y
1   7   1   2 P       a   r   k w a y           T o    w    e   r    s
N   a   s   h v i     l   l   e , T N             3    7    2   1    9
                                  F o r           A    p    p   e    l l a n t B a r t D u r h a m
                                  I n j         u r    y        &      A c c i d e n t L a w O f f i c e s

J   a   m e s M           .     D o r       a   n ,      J r .
E   l   l e n F           r   a n c e       s     C    o u g h l i          n
N   a   s h v i l         l   e C i         t   y      C e n t e r
5   1   1 U n i           o   n S t         r   e e    t , S u i            t e      2 1 0 0
P   .     O . B           o   x 1 9         8   9 6    6
N   a   s h v i l         l   e , T         N     3    7 2 1 9 - 8          9 6 6
                                  F o       r     A    p p e l l e          e s S t e v e D a r n e l l               a n d
                                  B a       t   e m    a n , B a            t e m a n & D a r n e l l ,               P . C .

                                                                                 A F F I R M E D        A N D   R E M A N D E D

                                                                                                      H o u s t o n   M .    G o d d a r d ,        P r e s i d i n g   J u d g e

C O N C U R :
F R A N K S , J .
C A N T R E L L , P . J .                              ( M . S . )
                                                                        O     P     I     N     I     O     N




                                                                                                                                        Goddard, P.J.




                            B a r t       D u r h a m ,         d / b / a         I n j u r y         a n d       A c c i d e n t             L a w     O f f i c e s

( D u r h a m ) ,           T h i r d - P a r t y             P l a i n t i f f ,             a p p e a l s           p u r s u a n t           t o     R u l e        5 4       o f

t h e   T e n n e s s e e               R u l e s       o f     C i v i l         P r o c e d u r e ,             a      s u m m a r y          j u d g m e n t

g r a n t e d         t o       S t e v e       D a r n e l l         a n d       B a t e m a n ,           B a t e m a n           &     D a r n e l l ,            P . C . ,

T h i r d - P a r t y             D e f e n d a n t s ,           i n s i s t i n g             t h a t         t h e r e      a r e          d i s p u t e d

m a t e r i a l           f a c t s       p r e c l u d i n g           t h e       e n t r y         o f       s u m m a r y           j u d g m e n t .



                            T h i s       a p p e a l         h a d     i t s       g e n e s i s           i n       a n    e a r l i e r            t o r t        a c t i o n

f i l e d       b y       S t e l l a       L .       S t a r k s ,         w h o       w a s       r e p r e s e n t e d               b y     M r .       D u r h a m ,

a g a i n s t         S a m u e l         J .     B r o w n i n g           a n d       h i s       p a r e n t s ,          J o s e p h          F .       B r o w n i n g

a n d   M a r y           B r o w n i n g ,           s e e k i n g         c o m p e n s a t i o n               f o r      p e r s o n a l            i n j u r i e s

r e c e i v e d           b y     M s .     S t a r k s         i n     a     v e h i c u l a r             a c c i d e n t .                 T h e     c o m p l a i n t
                                                                                                1
a l l e g e d         t h a t       t h e       p a r e n t s         o f     S a m u e l            w e r e          l i a b l e        u n d e r          t h e     F a m i l y

P u r p o s e         D o c t r i n e .               I n     M s .     S t a r k s ’           s u i t         M i k e      F a r m e r ,            S r . ,        C i n d y

F a r m e r       a n d         T i m     F a r m e r         w e r e       a l s o       m a d e         p a r t i e s        d e f e n d a n t               o n     t h e

t h e o r y       t h a t         t h e y       k n o w i n g l y           s e r v e d         a l c o h o l            b e v e r a g e s            t o      S a m u e l ,

w h o   w a s         a     m i n o r       a t       t h e     t i m e .



                            T h e       F a r m e r         d e f e n d a n t s           w e r e         e x o n e r a t e d             b y     e n t r y          o f     a

s u m m a r y         j u d g m e n t           i n     t h e i r       f a v o r .




            1
            Our use of the first names of the parties should not be construed
as any disrespect, but rather is for ease of reference.

                                                                                          2
                            A      j u r y         r e t u r n e d               a       v e r d i c t            i n       f a v o r         o f     M s .       S t a r k s

a g a i n s t        S a m u e l             i n       t h e     a m o u n t                 o f      $ 2 8 1 , 0 0 0             c o m p e n s a t o r y                 d a m a g e s            a n d

$ 5 0 0     p u n i t i v e                d a m a g e s .                H i s          p a r e n t s ,            J o s e p h             a n d     M a r y ,           w e r e

a c q u i t t e d           b y        t h e       j u r y       u p o n             i t s         f i n d i n g            t h a t         t h e     F a m i l y           P u r p o s e

D o c t r i n e           w a s        n o t       a p p l i c a b l e .



                            S h o r t l y              a f t e r          t h e          j u r y          v e r d i c t           w a s       r e t u r n e d ,             M s .

S t a r k s ,        a t         t h e       u r g i n g         o f           M r .         D u r h a m ,          a c c e p t e d             a n      o f f e r          o f
                     2
$ 1 1 0 , 0 0 0            i n         s e t t l e m e n t               o f         h e r         c l a i m        a g a i n s t            S a m u e l          a n d      h i s

p a r e n t s .



                            T h e r e a f t e r ,                M s .           S t a r k s              a t t e m p t e d            t o      w i t h d r a w             h e r

a c c e p t a n c e              o f       t h e       o f f e r          t o        s e t t l e ,              b u t       t h e      T r i a l         C o u r t ,          u p o n

m o t i o n       o f       t h e          B r o w n i n g s ,                 u p h e l d            t h e       s e t t l e m e n t .



                            W h e r e u p o n ,                M s .           S t a r k s            f i l e d         a       l e g a l       m a l p r a c t i c e                   a c t i o n
                                                                                                                            3
a g a i n s t        D u r h a m             a n d       T h o m a s             J .         E l m l i n g e r ,                 a l l e g i n g           t h a t         t h e y         h a d

m i s l e d       h e r          r e g a r d i n g             t h e           r i g h t           o f      S a m u e l ,           w h o       w a s       i n t o x i c a t e d                  a t

t h e     t i m e         o f      t h e       a c c i d e n t ,                 t o         b e      d i s c h a r g e d              i n      b a n k r u p t c y .



                            A f t e r          M s .       S t a r k s ’                 l e g a l          m a l p r a c t i c e               c a s e       w a s         f i l e d ,

D u r h a m       f i l e d            a     t h i r d - p a r t y                   c o m p l a i n t              a g a i n s t             S t e v e       D a r n e l l               a n d

B a t e m a n ,           B a t e m a n            &     D a r n e l l ,                 P . C . ,          t h e       a t t o r n e y s             w h o       i n i t i a l l y

r e p r e s e n t e d              h e r       i n       t h e      c a s e              p r e s e n t l y              o n       a p p e a l .             T h e         c o m p l a i n t

a l l e g e s        t h a t           D u r h a m         w a s          e n t i t l e d                 t o     r e i m b u r s e m e n t                 o r      c o n t r i b u t i o n


            2
                            I n s u r a n c e          c o v e r a g e           w a s       $ 1 0 0 , 0 0 0 .

            3
                            M r . E l m l i n g e r ,              a n         a t t o r n e y ,          i s    a l l e g e d        i n     t h e     c o m p l a i n t         t o     b e     a n
e m p l o y e e     o f     D u r h a m .

                                                                                                      3
f o r     a n y     r e c o v e r y         M s .     S t a r k s         m i g h t         r e c e i v e     a g a i n s t       t h e m       b e c a u s e

M r .     D a r n e l l         a n d     B a t e m a n ,       B a t e m a n           &     D a r n e l l ,       P . C . ,     f a i l e d         t o

p r o s e c u t e         a     v i a b l e       a p p e a l       a s     t o     s u m m a r y         j u d g m e n t       r e n d e r e d         i n

f a v o r     o f       t h e     F a r m e r       d e f e n d a n t s .



                          U p o n       t h e     t h i r d - p a r t y           c o m p l a i n t         b e i n g     f i l e d ,         t h e     T h i r d -

P a r t y     D e f e n d a n t s           w i t h d r e w         a s     c o u n s e l         f o r     M s .     S t a r k s       a n d       s h e     t h e n

e m p l o y e d         M a r y     L e e c h       t o     r e p r e s e n t           h e r .



                          T h e     r e c o r d       c o n t a i n s         a n       a f f i d a v i t       f r o m     M s .       S t a r k s ,         a s

w e l l     a s     a     l e t t e r ,         w h i c h     i s     a n     e x h i b i t         t o     h e r     r e s p o n s e         t o

i n t e r r o g a t o r i e s ,             t h e     p e r t i n e n t           p a r t s       o f     w h i c h     a r e     a s     f o l l o w s :



                                                                          A F F I D A V I T


            3 .       I h a v e b e e n a d v i s e d t h a t t h e f i n a l O r d e r i n m y
            p e r s o n a l i n j u r y c a s e , w h i c h w a s t r i e d i n A u g u s t o f
            1 9 9 7 , w a s e n t e r e d o n D e c e m b e r 2 3 , 1 9 9 7 .

            4 .       P r i o r t o t h e r u n n i n g o f t h e t i m e p e r i o d f o r
            a p p e a l , I w a s a l s o a d v i s e d o f t h e J a n u a r y 2 2 , 1 9 9 8
            d e a d l i n e f o r a p p e a l i n g m y p e r s o n a l i n j u r y c a s e .

            5 .       A f t e r t h e e n t r y o f t h e                               f i n a l O r d e r i n m y p e r s o n a l
            i n j u r y c a s e , I d i d n o t w a n t                                 t o p u r s u e a n a p p e a l o f m y
            c l a i m a g a i n s t t h e F a r m e r s .

            6 .       I r e t a i n e d               M a r y       L e e c h o n             J a n u a r y     1 4 ,     1 9 9 8       t o
            r e p r e s e n t m e i n                 t h i s       a c t i o n .

            7 .       A t o r a b o u t t h e t i m e I                                 r e t a i n e d M s . L e e c h , I
            i n f o r m e d h e r t h a t I d i d n o t                                 w a n t t o p u r s u e a n a p p e a l                         i n
            m y p e r s o n a l i n j u r y a c t i o n .




                                                                                    4
                                                                 E X H I B I T T O                    I N T E R R O G A T O R Y
                                                                       J a n u a r y                    1 6 , 1 9 9 8


              T O         W H O M       I T       M A Y         C O N C E R N

                                I ,     S t   e   l   l   a   L .       S t a r     k s ,         h e      r e b y     s   t   a t e       t h a   t       I h     a v e     b e e n
              i   n   f   o   r m e d     t   h   a   t     t h e       f i n a     l   o       r d e      r w a     s     n   o t e       n t e   r   e   d i     n m     y
              p   e   r   s   o n a l     i   n   j   u   r y c       a s e w       h i c       h w        a s t     r i   e   d i n         A u   g   u   s t ,     1 9   9 7
              u   n   t   i   l D e     c e   m   b   e   r 2 3       , 1 9 9       7 .           I        h a v e     b   e   e n i       n f o   r   m   e d     t h a   t ,
              e   v   e   n     n o w   ,     s   h   o   u l d       I d e s       i r e         t o        a p p   e a   l     a n y       p o   r   t   i o n     o f     t h a t
              c   a   s   e   , s p     e c   i   f   i   c a l l     y t h e         t r       i a l        j u d   g e   ’   s r u       l i n   g   s     d i   s m i   s s i n g
              t   h   e       F a r m   e r   s   ,       I m a       y s t i       l l         f i l      e t h     e     a   p p e a     l .

                              I     h   a v   e       n o i n t         e r e   s   t       i   n p u        r s u   i   n g     a   n y     a p p e a l           o f a       n y
              p   o   r   t i o   n     o f       t   h a t c a         s e     o   r       o   f t h        e v     e   r d i   c   t i     n t h a t             c a s e     . I
              n   o   t   i f i   e d     S   t   e   v e D a r         n e l   l       t   h   a t I          d i   d     n o   t     w a   n t t o p             u r s u     e a n
              a   p   p   e a l     a   g a   i   n   s t t h e           F a   r   m   e   r   s s e        v e r   a   l m     o   n t h   s a g o .               I h       a v e
              n   o   w     n o   t i   f i   e   d     m y n e         w a     t   t   o   r   n e y ,        M a   r   y L     e   e c h   , t h a t             I d o         n o t
              w   a   n   t t     o     p u   r   s   u e a n y           a p   p   e   a   l     a g a      i n s   t     t h   e     F a   r m e r s o           r a n       y
              o   t   h   e r     p o   r t   i   o   n o f t           h e     c   a   s   e   .

                                                                                                                 / s / S t e l l a L . S t a r k s
                                                                                                                 S t e l l a L . S t a r k s



                                T h e     T h i r d - P a r t y                 D e f e n d a n t s                  r a i s e         a     n u m b e r           o f     d e f e n s e s

t o     t h e         T h i r d - P a r t y                   a c t i o n ,         b u t         w e        c o n c l u d e           t h a t         t h e       o n e       a s s e r t i n g

t h a t       M s .           S t a r k s         s p e c i f i c a l l y                   d i r e c t e d              h e r       c o u n s e l           n o t       t o     a p p e a l

t h e     s u m m a r y               j u d g m e n t             i n     f a v o r             o f        t h e     F a r m e r s           i s       d i s p o s i t i v e .



                                I t     s e e m s             e l e m e n t a r y               t o        u s     t h a t       c o u n s e l             c o u l d       n o t     b e

g u i l t y           o f       a n y     w r o n g d o i n g                 f o r         f o l l o w i n g              t h e       d i c t a t e s             o f     t h e i r

c l i e n t           p r o v i d e d             t h e         c l i e n t         h a d         n o t          b e e n       m i s l e d         o r       t h e       v i c t i m       o f     a

f r a u d .               I n     t h e       c a s e           a t     b a r       t h e r e              i s     n o t h i n g           i n     t h e       r e c o r d         t o

s u g g e s t             e i t h e r         o c c u r r e d .



                                W e     r e c o g n i z e ,               a s       s t a t e d              i n     D u r h a m ’ s             b r i e f ,         t h a t       i t     m a y

b e     o f       s i g n i f i c a n c e                     “ a s     t o     h o w           M s .        S t a r k s         w a s       a d v i s e d           a n d       w h a t

i n f o r m a t i o n                 w a s       p r o v i d e d             t o       h e r          u p o n       w h i c h         s h e       m a d e         h e r

                                                                                                       5
‘ d e c i s i o n . ’ ”                   H o w e v e r ,           o n c e       i t         i s     s h o w n         t h a t         c o u n s e l           w a s

f o l l o w i n g         M s .           S t a r k s ’         d i r e c t i o n ,                 i t     w a s       i n c u m b e n t             u p o n         D u r h a m         t o

e x p l o r e       b y       d i s c o v e r y               d e p o s i t i o n s                 o r     i n t e r r o g a t o r i e s                   w h a t         M s .

S t a r k s       w a s       a d v i s e d             a n d       w h a t       i n f o r m a t i o n                 s h e       w a s         p r o v i d e d .



                          I n         c o n c l u s i o n ,               w e     a r e         n o t       u n m i n d f u l             o f       t h e       f o l l o w i n g

s t a t e m e n t         i n         t h e         a f f i d a v i t           o f       W i l l i a m         S .       R u s s e l l ,             a t t o r n e y             a n d

r e t i r e d       m e m b e r               o f     t h e     C o u r t         o f         C r i m i n a l           A p p e a l s ,             w h i c h         w a s       f i l e d

w i t h     D u r h a m ’ s               m o t i o n         t o       a l t e r         o r       a m e n d       t h e       s u m m a r y             j u d g m e n t :



            8 .           I   t       i   s     a l s   o   m y         o p i n   i   o   n , b       a s e d     u p     o   n     a     r   e a   s o n a     b l   e
                          d   e   g   r   e   e o f       l e g     a   l c e     r   t   a i n t     y t h     a t       t   h e     a   p   p l   i c a b     l e
                          s   t   a   n   d   a r d     o f c       a   r e w     o   u   l d r       e q u i   r e       t   h e     a   t   t o   r n e y       w   h o
                          r   e   p   r   e   s e n t   s M s       .     S t a   r   k   s   t o       f i l   e a       n     a   p p   e   a l     o f       t h   e
                          S   u   m   m   a   r y J     u d g m     e   n t r     e   n   d e r e     d i n       f a     v   o r     o   f     M   i k e       F a   r m e r ,
                          C   i   n   d   y     F a r   m e r       a   n d T     i   m     F a r     m e r     a f t     e   r     a     F   i n   a l J       u d   g m e n t
                          w   a   s       e   n t e r   e d i       n     t h e       S   t a r k     s v .       B r     o   w n   i n   g   ,     e t a       l .   ,
                          C   a   s   e       N o .     7 3 4 2     .



                          W h i l e             i t     i s     t r u e         t h a t         J u d g e       R u s s e l l             s a y s         i n     h i s

a f f i d a v i t         t h a t             h e     h a s     r e v i e w e d               t h e       f i l e ,       i t       i s       n o t       c l e a r         w h e n       h e

r e v i e w e d       i t ,           o r       t h a t       M s .       S t a r k s ’             d i r e c t i o n s             t o       h e r       p r e s e n t

c o u n s e l       o r       T h i r d - P a r t y                 D e f e n d a n t s               w e r e       a     p a r t         o f       t h e       f i l e .

M o r e o v e r ,         w e         c a n n o t           c o n c e i v e           o f       J u d g e       R u s s e l l             e x a m i n i n g               M s .

S t a r k s ’       s t a t e m e n t s                 w i t h o u t           c o m m e n t i n g             u p o n         t h e m .



                          F o r           t h e       f o r e g o i n g           r e a s o n s             t h e       j u d g m e n t             o f     t h e         T r i a l

C o u r t     i s     a f f i r m e d                 a n d     t h e       c a u s e           r e m a n d e d           f o r         s u c h       f u r t h e r

p r o c e e d i n g s             a s         m a y     b e     n e c e s s a r y               a n d       c o l l e c t i o n               o f     c o s t s           b e l o w .

C o s t s     o f     a p p e a l               a r e       a d j u d g e d           a g a i n s t           M r .       D u r h a m             a n d     h i s         s u r e t y .




                                                                                                6
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
B e n H . C a n t r e l l , P . J . ( M . S . )




                                                                  7